            Case 1:18-cv-12111-PBS Document 4 Filed 11/05/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                   CASE NO.: 1:18-cv-12111-PBS

RAOUL MARRADI,

               Plaintiff,

vs.

FIORE’S BAKERY, INC., and
55 SOUTH STREET CONDO TRUST,

            Defendants.
______________________________________/

               SUGGESTION OF DEATH OF PLAINTIFF RAOUL MARRADI

       Plaintiff’s counsel hereby provides notice that, upon information and belief, Plaintiff Raoul

Marradi has passed away, and further states as follows:

       1.      Rule 25(a), Fed.R.Civ.P., provides, in pertinent part, as follows:

               (a) DEATH.
               (1) Substitution if the Claim Is Not Extinguished. If a party dies and the claim is not
               extinguished, the court may order substitution of the proper party. A motion for
               substitution may be made by any party or by the decedent's successor or representative.
               If the motion is not made within 90 days after service of a statement noting the death,
               the action by or against the decedent must be dismissed.
               (2) Continuation Among the Remaining Parties. After a party's death, if the right sought to
               be enforced survives only to or against the remaining parties, the action does not abate,
               but proceeds in favor of or against the remaining parties. The death should be noted
               on the record.
               (3) Service. A motion to substitute, together with a notice of hearing, must be served
               on the parties as provided in Rule 5 and on nonparties as provided in Rule 4. A
               statement noting death must be served in the same manner. Service may be made in
               any judicial district.
       2.      The express language of Rule 25 is silent about who may file a suggestion of death.

The rule simply says that once “death is suggested upon the record by service of a statement of the
             Case 1:18-cv-12111-PBS Document 4 Filed 11/05/18 Page 2 of 4



fact of death,” a motion for substitution must be made within ninety days or the action will be

dismissed as to the deceased party.

        3.      Federal Courts have held that the filing of a suggestion of death by the deceased’s law

firm does not trigger the ninety-day time period. See e.g. Rende v. Kay, 415 F.2d 983 (D.C.Cir.1969);

Hilsabeck v. Lane Co., 168 F.R.D. 313 (D.Kan.1996); Smith v. Planas, 151 F.R.D. 547 (S.D.N.Y.1993); Al-

Jundi v. Estate of Rockefeller, 757 F.Supp. 206 (W.D.N.Y.1990). The federal courts in these cases,

interpreting Federal Rule 25, held that a suggestion of death filed by the decedent's law firm does not

trigger the ninety-day time period for a motion for substitution because a suggestion of death must be

filed by a party or the successors or representatives of the deceased party. This interpretation of rule

25, advanced in Rende, 415 F.2d at 983, has been followed by several federal courts. See e.g., Fariss v.

Lynchburg Foundry, 769 F.2d 958, 962 (4th Cir.1985); Hilsabeck, 168 F.R.D. at 314; see also Boggs v. Dravo

Corp., 532 F.2d 897, 900 (3d Cir.1976); Smith, 151 F.R.D. at 549-50; Al-Jundi v. Rockefeller, 88 F.R.D.

244, 246 (W.D.N.Y.1980). But see Unicorn Tales, Inc. v. Banerjee, 138 F.3d 467 (2d Cir.1998) (rejecting

the notion that federal rule 25 requires a suggestion of death be filed by a party or the successors or

representatives of the deceased party).

        4.      Plaintiff’s counsel is unaware of who has been designated or is serving as the

successors or representatives of Raoul Marradi, if anyone.




                                                    2
Case 1:18-cv-12111-PBS Document 4 Filed 11/05/18 Page 3 of 4



                           Respectfully submitted,

                           By:       /s/Edward N. Garno, Esq.
                                     Edward N. Garno, Esq.
                                     147 Central Street, Suite 213
                                     Lowell, Massachusetts 01852
                                     Telephone: (978) 397-2400
                                     Facsimile: (978) 455-1817
                                     E-mail: nedgarno@hotmail.com
                                     Massachusetts Bar No.: 564378
                                     Counsel for Plaintiff

                           By:       /s/Todd W. Shulby, Esq.
                                     Todd W. Shulby, Esq.
                                     Todd W. Shulby, P.A.
                                     1792 Bell Tower Lane
                                     Weston, Florida 33326
                                     Telephone: (954) 530-2236
                                     Facsimile: (954) 530-6628
                                     E-mail: tshulby@shulbylaw.com
                                     Florida Bar No.: 068365
                                     Counsel for Plaintiff




                                 3
          Case 1:18-cv-12111-PBS Document 4 Filed 11/05/18 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on November 5, 2018, we electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to the following: None.

       WE HEREBY CERTIFY that on November 5, 2018, we electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system and will furnish a copy of the foregoing to

the following non-CM/ECF participants:

Fiore’s Bakery, Inc.
c/o Charles Fiore, Reg. Agent
55 South Street
Jamaica Plain, MA 02130

55 South Street Condo Trust
c/o Donna Kuha, Trustee
55 South Street
Jamaica Plain, MA 02130


                                              By:       /s/Edward N. Garno, Esq.
                                                        Edward N. Garno, Esq.




                                                    4
